                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff,                  )                              Case No. 3:21-CV-145
                                  )
                                                               Judges ________________
      v.                          )
                                  )
TWO HUNDRED AND FOUR (204) PRE-   )
PAID ACCESS CARDS ASSOCIATED WITH )
GREEN DOT BANK, TOTALING          )
$638,659.43 IN U.S. CURRENCY,     )
                                  )
and                               )
                                  )
$86,651.68 IN U.S. CURRENCY,      )
                                  )
      Defendants.                 )

                               VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, Francis

M. Hamilton III, Acting United States Attorney for the Eastern District of Tennessee, and

Gretchen Mohr, Assistant United States Attorney, and brings this complaint and alleges as

follows in accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions:

                                  NATURE OF THE ACTION

       1.       In this in rem civil action, the United States of America seeks forfeiture of Two

Hundred and Four (204) pre-paid access cards associated with Green Dot Bank, totaling

$638,659.43 in U.S. currency, and $86,651.68 in U.S. currency. (hereinafter “defendant

properties”).




     Case 3:21-cv-00145 Document 1 Filed 04/13/21 Page 1 of 5 PageID #: 1
       2.       The United States of America seeks forfeiture of the defendant properties

pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or

personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

§ 1029(a)(3).

                                  THE DEFENDANT IN REM

       3.       The defendant properties are Two Hundred and Four (204) pre-paid access cards

associated with Green Dot Bank, totaling $638,659.43 in U.S. currency, which was seized by the

9th Judicial Drug Task Force (“JDTF”) on or about July 27, 2020, and $86,651.68 in U.S.

currency previously seized by the 9th Judicial Drug Task Force during the arrest of Valentine

Odije (“Odije”) on or about July 27, 2020.

       4.       Custody of the defendant properties was transferred to the United States Secret

Service (“USSS”). The defendant properties are currently on deposit in an account under the

control of the USSS.

                                 JURISDICTION AND VENUE

       5.       Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.       This Court has in rem jurisdiction over the defendant property pursuant to 28

U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the forfeiture of the

defendant property occurred in this district. Upon the filing of this complaint, the plaintiff

requests that the Clerk issue an Arrest Warrant In Rem pursuant to Supplemental Rule G(3)(b)(i).

The plaintiff will execute the warrant upon the defendant property pursuant to 28 U.S.C.

§ 1355(d) and Supplemental Rule G(3)(c).

                                                  2


     Case 3:21-cv-00145 Document 1 Filed 04/13/21 Page 2 of 5 PageID #: 2
       7.       Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395(b) because the property is located in this district.

                                   BASIS FOR FORFEITURE

       8.       The United States of America seeks forfeiture of the defendant properties

pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or

personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

§ 1029(a)(3).

       9.       Pursuant to 18 U.S.C. § 981(f), all right, title and interest in the defendant

properties became vested in the United States at the time of the acts giving rise to the forfeiture.

                                               FACTS

       10.      As set forth in detail in the Affidavit of USSS Special Agent Michael A. Hauke,

the Government’s investigation has determined that Valentine Odije has committed violations of

federal law including access device fraud to obtain funds from the States of New York, Ohio and

Illinois and their respective unemployment benefit programs in violation of 18 U.S.C.

§ 1029(a)(3).

                                      CLAIM FOR RELIEF

       11.      Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

through 10 above. The defendant properties constitute money derived from proceeds of access

device fraud violations of 18 U.S.C. § 1029(a)(3). The defendant properties are subject to

forfeiture to the United States in accordance with 18 U.S.C. § 981(a)(1)(C).




                                                   3


     Case 3:21-cv-00145 Document 1 Filed 04/13/21 Page 3 of 5 PageID #: 3
                                     PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that:

       (1)     The Clerk issue a Warrant for Arrest In Rem for the defendant properties;

       (2)     The defendant properties be condemned and forfeited to the United States of

America in accordance with the provisions of law;

       (3)     Notice of this action be given to all persons known or thought to have an interest

in, or right against the defendant properties; and

       (4)     Plaintiff be awarded its costs in this action and for such other necessary and

equitable relief as this Court deems proper.

                                                         Respectfully submitted,

                                                         FRANCIS M. HAMILTON III
                                                         Acting United States Attorney


                                               By:       s/Gretchen Mohr
                                                         GRETCHEN MOHR,
                                                         Assistant United States Attorney
                                                         800 Market Street, Ste. 211
                                                         Knoxville, Tennessee 37902
                                                         (865) 545-4167
                                                         gretchen.mohr@usdoj.gov
                                                         NY Bar No. 5064704




                                                     4


     Case 3:21-cv-00145 Document 1 Filed 04/13/21 Page 4 of 5 PageID #: 4
Case 3:21-cv-00145 Document 1 Filed 04/13/21 Page 5 of 5 PageID #: 5
